Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Agreement”) is made as of
April 21, 2010 (the “Effective Date”), by and between Real Estate Associates
Limited II, a California limited partnership (“Assignor”), and Equity Resource
Fund 2009 Limited Partnership, a Massachusetts limited partnership (“ER”), or
its permitted assignee (“Assignee” and together with Assignor, each a “Party“
and, collectively, the “Parties”), with reference to the following:

A.         Valebrook Associates, a Massachusetts limited partnership (the
“Partnership”), was formed as a limited partnership under the laws of the
Commonwealth of Massachusetts and is being governed pursuant to an Second
Amended and Restated Agreement and Certificate of Limited Partnership, dated as
of June 10, 1980, a true and complete copy of which is attached hereto as
Exhibit A (the “Partnership Agreement”) (any capitalized word or phrase used but
not defined herein shall have the meaning set forth in the Partnership
Agreement).

B.         Assignor is the sole Limited Partner (as distinct from Special
Limited Partner or General Partner) of the Partnership and has agreed to assign
all of its limited partnership interest in the Partnership to Assignee and
withdraw from the Partnership, Assignee has agreed to acquire such interest, all
pursuant to the terms of this Agreement.

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.                  Assignment and Assumption. Subject to the terms and
conditions set forth below, Assignor agrees to assign and transfer to Assignee,
and Assignee agrees to purchase and accept, one hundred percent (100%) of
Assignor’s interest in the Partnership, including, without limitation, all of
Assignor’s rights to Profits and Losses, Cash from Operations, Net Refinancing
Cash, surplus cash from Disposition, and all other Partnership assets, and, in
addition, all of Assignor’s rights to any fees, loan repayments and/or
reimbursements and all voting and other rights pursuant to, or arising under,
the Partnership Agreement (collectively, the “Interest”).

2.                  Consideration, Deposit and Escrow.

2.1              In consideration for Assignor’s assignment of the Interest, at
the “Closing” (as hereinafter defined) Assignee shall pay to Assignor an amount
(the “Payment”) equal to Two Million Six Hundred Thousand and no/100 Dollars
($2,600,000.00) payable as follows:

(a)               Within two (2) business days (i.e., any day other than a
Saturday or Sunday or Federal holiday or legal holiday in the states of
Massachusetts or California) after Assignee’s receipt of a counterpart of this
Agreement executed by Assignor, Assignee shall deliver to First American Title
Insurance Company of New York, located at 633 3rd Avenue, New York City, New
York, 10017, telephone number (212) 922-9700 (“Escrow Agent”), a deposit of
Twenty-Five Thousand and no/100 Dollars ($25,000.00) by wire transfer of
immediately available funds (“Good Funds”), which deposit shall be
non-refundable except as expressly provided in this Agreement; and

(b)               One business day prior to the Closing, the balance of the
Payment (i.e. $2,575,000) shall be paid to and received by Escrow Agent by wire
transfer of Good Funds no later than 10:00 a.m. on the “Closing Date” (as
hereinafter defined).

2.2              In consideration of Assignee’s payment of the Payment, Assignor
shall execute and deliver to Assignee an Assignment of Partnership Interest in
the form attached hereto as Exhibit B (the “Assignment”), and Assignor and
Assignee shall each deliver executed counterparts thereof to Escrow Agent one
(1) business day prior to the Closing.

2.3              The Payment shall be treated as having been made in
consideration of Assignee’s direct acquisition of the Interest. Assignor
covenants and agrees that such sum shall be received in full satisfaction of all
obligations and liabilities due Assignor in connection with or in any manner
arising out of the Partnership, the Project or any other assets owned by the
Partnership and/or otherwise pursuant to the Partnership Agreement.

3.                  Closing. “Closing” shall mean the date on which the Interest
is transferred to Assignee after the satisfaction of the conditions set forth in
Section 4. Closing shall occur on the date which is seven (7) business days
after the end of the "Consent Period" (as hereinafter defined) (the “Closing
Date”), or such other time as may be mutually agreed upon by Assignor and
Assignee, through an escrow with Escrow Agent, whereby Assignor, Assignee and
their attorneys need not be physically present at the Closing. In the event the
Closing does not occur on or before the Closing Date, this Agreement shall
terminate automatically without the necessity of any further action on the part
of either of the Parties unless the Parties otherwise agree in writing. As of
the Closing:

3.1              Escrow Agent shall release the full amount of the Payment to
Assignor; and

3.2              Escrow Agent shall release to Assignee the counterpart of the
Assignment executed by Assignor and release to Assignor the counterpart of the
Assignment executed by Assignee.

 

4.                  Conditions to Closing.

4.1              Assignee acknowledges that the written consent of the Operating
General Partner is a condition precedent to the transfer of the Interest to
Assignee and the admission of Assignee into the Partnership. Further, Assignee
acknowledges that the Operating General Partner and the Corporation shall have a
period of fifteen (15) days to elect to purchase the Interest on the same terms
and conditions contained in this Agreement. For a period of thirty (30) days
after the Effective Date (the “Consent Period”), Assignee, at its sole cost and
expense, shall use commercially reasonable efforts (i) to obtain the written
consent of the Operating General Partner to the transactions contemplated by
this Agreement, including, but not limited to, the admission of Assignee into
the Partnership pursuant to all of the terms of Section 8.2 of the Partnership
Agreement and (ii) to cause the Operating General Partner and the Corporation to
waive in writing their right of first refusal to purchase the Interest as set
forth in the Partnership Agreement. Without limiting the generality of item (i),
above, Assignee further acknowledges that any opinion of counsel required in
connection with Assignee’s admission pursuant to Section 8.2.2.6 of the
Partnership Agreement shall be the sole responsibility of Assignee. If on or
before the expiration of the Consent Period Assignee does not deliver originals
to Assignor and copies to Escrow Agent of both the Operating General Partner’s
written consent to the transfer of the Interest as herein provided and the
Operating General Partner’s and the Corporation’s written waiver of their right
of first refusal, Escrow Agent, without the necessity of any further action on
the part of either of the Parties, shall release the Deposit to Assignor, and
neither Assignor nor Assignee shall have any further rights or obligations
hereunder.

4.2              Notwithstanding anything to the contrary contained or implied
in this Agreement, there are no other conditions to Assignor’s or Assignee’s
obligation to close except as expressly set forth in Section 4.1.

5.                  Representations, Warranties and Covenants.

5.1              As a material inducement to Assignee entering into this
Agreement, Assignor hereby represents and warrants to Assignee that the
following are true and correct as of the Effective Date, shall be true and
correct as of the Closing Date, and shall survive the Closing and the withdrawal
of Assignor from the Partnership:

(a)               Assignor is the owner of the Interest and the Interest is not
subject to any lien, pledge or encumbrance of any nature whatsoever and Assignee
shall acquire the same free of any rights or claims thereto by any other party
claiming by, through or under Assignor.

(b)               The execution and delivery of this Agreement by Assignor and
the performance of the transactions contemplated herein have been duly
authorized by all requisite corporate and partnership proceedings and, assuming
the due and proper execution and delivery by Assignee, this Agreement is binding
upon and enforceable against Assignor in accordance with its terms.

(c)               No litigation, action, proceeding, investigation or claim
before any federal, state, municipal or other governmental department,
commission, board or agency is pending or, to Assignor’s knowledge, threatened
against or involving the Interest, or which questions the validity of this
Agreement or pursuant to which an unfavorable judgment would restrain, prohibit,
invalidate, set aside, rescind, prevent or make unlawful this Agreement or the
transactions contemplated hereunder, and, to Assignor’s knowledge, there is no
fact or circumstance which could give rise to any such litigation, action,
proceeding, investigation or claim.

5.2              As a material inducement to Assignor entering into this
Agreement, Assignee hereby represents and warrants to Assignor that the
following are true and correct as of the Effective Date, shall be true and
correct as of the Closing Date, and shall survive the Closing and the withdrawal
of Assignor from the Partnership:

(a)               The execution and delivery of this Agreement by Assignee and
the performance of the transactions contemplated herein have been duly
authorized by all requisite corporate and partnership proceedings.

(b)               Assuming the due and proper execution and delivery by
Assignor, this Agreement is binding upon and enforceable against Assignee in
accordance with its terms.

(c)               No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against Assignee
or, to the knowledge of Assignee, threatened against Assignee pursuant to which
an unfavorable judgment would restrain, prohibit, invalidate, set aside,
rescind, prevent or make unlawful this Agreement or the transactions
contemplated hereunder, nor does Assignee know of any reason to believe any such
proceeding will be instituted.

(d)               Assignee has incurred no obligation or liability, contingent
or otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement.

(e)               Assignee is aware of the restrictions on transfer or
encumbrance of the Interest under the Partnership Agreement, as well as the
transfer restrictions imposed by the Securities Act of 1933, as amended, and
applicable state securities laws (the “Securities Laws”).  Assignee is able to
bear the economic risk of its investment in the Interest, is aware that it must
hold the Interest for an indefinite period and that the Interest has not been
registered under the applicable Securities Laws and may not be sold or otherwise
transferred unless permitted by the terms of the Partnership Agreement and the
Interest is registered, or an exemption from the registration requirements is
available with respect thereto, under the Securities Laws.  Assignee is
acquiring the Interest for its own account and not with a view to resell,
transfer or otherwise dispose thereof.

5.3              Except as expressly provided in this Section 5, no Party has
made any other representation or warranty concerning the Interest, the
Partnership or any other matter.

5.4              Assignee covenants and agrees to use its commercially
reasonable efforts to obtain the consents of HUD and the Authority as its
“Contract Administrator” to the transactions contemplated by this Agreement. 
Assignee shall prepare and file all materials necessary to obtain such consents
promptly after the execution of this Agreement and shall pursue its obtaining of
such consents with due diligence.  Assignee shall indemnify Assignor and save
Assignor harmless from any loss, cost, damage or expense that it may suffer as a
result of Assignee’s failure to obtain such consents, except to the extent that
such failure results from any act or omission of Assignor.

6.                  Default.

6.1              If the assignment and transfer contemplated by this Agreement
are not completed as a result of a default of Assignee, Assignor’s sole and
exclusive remedy shall be to retain the Deposit paid or deposited hereunder, as
agreed upon full liquidated damages for such default by Assignee, and the
parties hereunder shall have no further rights or liabilities under this
Agreement.  Assignor hereby expressly waives and releases any right to sue
Assignee for specific performance or to assert that Assignor's actual damages
exceed the Deposit, which waiver and release is a substantial inducement to
Assignee entering into this Agreement.

6.2              If the assignment and transfer contemplated by this Agreement
are not completed solely as a result of a default of Assignor, Assignee shall
have and be entitled to the right to seek either specific performance of this
Agreement or to terminate this Agreement and demand and receive a refund of the
Deposit, which shall be Assignee’s sole and exclusive remedies.

7.                  Escrow Agent and Escrow Procedure.

7.1              Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Agreement.  Escrow
Agent shall invest the Deposit in an interest-bearing bank account as Escrow
Agent, in its discretion, deems suitable, and all interest and income thereon
shall become part of the Deposit and shall be remitted to the party entitled to
the Deposit pursuant to this Agreement. Escrow Agent shall hold the Deposit
until the earlier occurrence of (i) the Closing Date, at which time the Deposit
shall be applied against the Payment and (ii) the termination of this Agreement,
at which time the Deposit shall be released to Assignor or Assignee as provided
in this Agreement. The tax identification numbers of the parties shall be
furnished to Escrow Agent upon request.

7.2              If prior to the Closing Date either party makes a written
demand upon Escrow Agent for payment of the Deposit, Escrow Agent shall give
written notice to the other party of such demand.  If Escrow Agent does not
receive a written objection from the other party to the proposed payment within
five (5) business days after the giving of such notice, Escrow Agent is hereby
authorized to make such payment.  If Escrow Agent does receive such written
objection within such period, Escrow Agent shall continue to hold such amount
until otherwise directed by written instructions from the parties to this
Agreement or a final judgment or arbitrator's decision.  However, Escrow Agent
shall have the right at any time to deliver the Deposit and interest thereon, if
any, to a court of competent jurisdiction in the state in which the Project is
located.  Escrow Agent shall give written notice of such deposit to Assignor and
Assignee.

7.3              The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties for any act or
omission on its part unless taken or suffered in bad faith in willful disregard
of this Agreement or involving gross negligence.  Assignor and Assignee jointly
and severally shall indemnify and hold Escrow Agent harmless from and against
all costs, claims and expenses, including reasonable attorney's fees, incurred
in connection with the performance of Escrow Agent's duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent in bad
faith, in willful disregard of this Agreement or involving gross negligence on
the part of the Escrow Agent.

7.4              The parties shall deliver to Escrow Agent an executed copy of
this Agreement.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with the
terms of Assignor's closing instruction letter delivered at Closing and the
provisions of this Section 6.

7.5              Assignor and Assignee shall each pay one-half (1/2) of Escrow
Agent’s fee and costs promptly upon receipt of an invoice from or on behalf of
Escrow Agent.

8.                  Miscellaneous. All notices, demands, requests and other
communications required pursuant to the provisions of this Agreement (“Notice”)
shall be in writing and shall be deemed to have been properly given or served
for all purposes (i) if sent by Federal Express or any other nationally
recognized overnight carrier for next business day delivery, on the first
business day following deposit of such Notice with such carrier, or (ii) if
personally delivered, on the actual date of delivery or (iii) if sent by
certified mail, return receipt requested postage prepaid, on the fifth (5th)
business day following the date of mailing addressed as follows:

8.1              If to Assignor:

c/o National Partnership Investments Corp.

6701 Center Drive, Suite 520

Los Angeles, CA 90045

Attention:  Asset Management

and

c/o AIMCO

639 Granite Street, Suite 312

Braintree, MA 02184

Attention: Brian Flaherty

with a copy to:

Law Offices of Peter H. Alpert, Inc.

601 S. Figueroa Street, Suite 2330

Attention: Peter H. Alpert

Los Angeles, CA 90017

8.2              If to Assignee:

c/o Equity Resource Investments, LLC

1280 Massachusetts Avenue, Ste 4

Cambridge, MA 02138

Attention: Eggert Dagbjartsson

with a copy to:

Victor J. Paci

c/o Equity Resource Investments, LLC

1280 Massachusetts Avenue, Ste 4

Cambridge, MA 02138

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

First American Title Insurance Company of New York

633 3rd Avenue

New York City, NY 10017

Attention:                                           

Either of the Parties or Escrow Agent may designate a change of address by
Notice in writing to the other Party and Escrow Agent. Whenever in this
Agreement the giving of Notice by mail or otherwise is required, the giving of
such Notice may be waived in writing by the person or persons entitled to
receive such Notice.

8.3              Assignee may assign this Agreement, without first obtaining the
prior written approval of Assignor, to one or more entities so long as (a)
Assignee is an affiliate of ER, (b) ER is not released from its liability
hereunder, and (c) ER provides notice to Assignor of any proposed assignment no
later than ten (10) days prior to the Closing Date.  As used herein, an
affiliate is a person or entity controlled by, under common control with, or
controlling another person or entity. Except as provided herein, Assignee shall
not assign any of its rights under this Agreement without the prior consent of
Assignor, which Assignor may withhold in its sole and absolute discretion.

8.4              If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable. This Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

8.5              This Agreement may be signed in any number of counterparts,
each of which shall be an original for all purposes, but all of which taken
together shall constitute only one agreement. The production of any executed
counterpart of this Agreement shall be sufficient for all purposes without
producing or accounting for any other counterpart thereof.

8.6              This Agreement shall be binding upon and inure to the benefit
of the heirs, executors, administrators, legal representatives and permitted
successors and, subject to the restrictions set forth in Section 8.3, assigns of
the Parties. This Agreement shall be interpreted in accordance with the internal
laws of the state of California.

8.7              Nothing herein shall be construed to be for the benefit of or
enforceable by any third party including, but not limited to any creditor of
Assignor.

8.8              The Parties shall execute and deliver such further instruments
and do such further acts and things as may be required to carry out the intent
and purposes of this Agreement. Without limiting the generality of the
foregoing, the Parties acknowledge that pursuant to Section 8.2.2.4 of the
Partnership Agreement, one of the conditions precedent to the admission of
Assignee to the Partnership is the execution by Assignor and Assignee of such
instrument or instruments as the Operating General Partner reasonably may deem
necessary or desirable to effectuate such admission.  Assignor agrees that
provided such instrument or instruments are consistent with the terms of this
Agreement and do not impose any obligation on Assignor (other than its
obligation to withdraw from the Partnership as herein provided) or any cost,
expense or other liability, Assignor shall not unreasonably withhold, condition
or delay its consent to its execution and delivery of such instrument or
instruments.

8.9              All article and section titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the text of
this Agreement.

8.10          In the event that any court or arbitration proceedings is brought
under or in connection with this Agreement, the prevailing party in such
proceeding (whether at trial or on appeal) shall be entitled to recover from the
other party all costs, expenses, and reasonable attorneys’ fees incident to any
such proceeding. The term “prevailing party” as used herein shall mean the party
in whose favor the final judgment or award is entered in any such judicial or
arbitration proceeding.

8.11          This Agreement constitutes the sole agreement of the Parties with
respect to the matters herein, all prior oral or written agreements being merged
herein. This Agreement may only be modified by a writing signed by all of the
Parties hereto and time is of the essence of this Agreement.

8.12          In interpreting this Agreement it shall be presumed that the
Agreement was jointly drafted and no presumption shall arise against any Party
in the event of any ambiguity.


IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above.

ASSIGNOR:                                                    REAL ESTATE
ASSOCIATES LIMITED II,

a California limited partnership

By  National Partnership Investments Corp.,

a California corporation,

General Partner

By /s/Jesse Curll

Name: Jesse Curll

Title: Vice President

ASSIGNEE:                                                     EQUITY RESOURCE
FUND 2009 LIMITED PARTNERSHIP,

a Massachusetts limited partnership

By  ERF Fund 2009 GP, LLC,

a Massachusetts limited liability company,

General Partner

By /s/Eggert Dagbjartsson

Name: Eggert Dagbjartsson

Title: Managing Member